Exhibit 10.(ww)

Summary of Relocation Benefits for Paul D. Thomas

 

  •  

An agreement has been reached with Mr. Thomas to relocate him from the Chicago
office to the New York office.

Terms of Agreement:

 

  •  

For a transition period beginning January 1, 2005 and ending December 31, 2006,
Mr. Thomas will be provided use of a furnished apartment in New York with
cleaning service, at a cost to Alcoa Inc. not to exceed $105,000 per year.

 

  •  

Mr. Thomas will be reimbursed for income taxes resulting from this benefit.